Beck, J.
Where suit was brought against a municipal corporation for damages alleged to have arisen from an unlawful stoppage of the plaintiff’s business, and where the evidence introduced by him (none being introduced by the defendant) failed to show any forcible stoppage of his business as alleged, of that he had presented his claim to the municipality as required by law, and failed to make out a prima facie case authorizing a recovery, a nonsuit should have been granted. But when, instead thereof, the court directed a verdict for a part of the damages sued for, and neither side complained that a nonsuit rather than a verdict was proper, or raised such a question-in the trial court or in this court, but the plaintiff contended that he was entitled to recover other damages, the judgment will not be reversed at his instance.

Judgment a/Jirmed.


All the Justices concur.